TYSON, Judge,
concurring in part, dissenting in part.
I concur with the result of the majority as to the corporate plaintiff. This Court is bound by the statute and the cases the majority cites, holding that acts performed by a foreign corporation during a period of suspension are invalid. I note that such an opinion treats foreign corporations, which initially complied with the law, but subsequently had certificates of authority revoked for inadvertently not filing reports, far worse than those which never complied with the law requiring a certificate of authority.
I disagree with the majority as to the individual plaintiff, Ben Johnson. The trial court properly denied defendant’s motion for summary judgment on Johnson’s claim of quantum meruit. The majority holds that Johnson’s claim for quantum meruit must fail because it was based on “an invalid contract.” However, the law of this State has never required a claim for quantum meruit to be based on a contract.
In fact, recovery under quantum meruit has been held to be inappropriate because a contract existed. See Barrett Kays & Associates, P.A. v. Colonial Bldg. Co. Inc. of Raleigh, 129 N.C. App. 525, 529, 500 S.E.2d 108, 111 (1998) (citing Whitfield v. Gilchrist, 348 N.C. 39, 497 S.E.2d 412 (1998)) (“Because an express contract existed, quantum meruit was not appropriate.”).
“ ‘To recover in quantum meruit, plaintiff must show (1) services were rendered to defendants; (2) the services were knowingly and voluntarily accepted; and (3) the services were not given gratuitously.’ ” Scott v. United Carolina Bank, 130 N.C. App. 426, 429, 503 S.E.2d 149, 152 (1998), disc. review denied, 350 N.C. 99, 528 S.E.2d *168584 (1999) (quoting Environmental Landscape Design v. Shields, 75 N.C. App. 304, 306, 330 S.E.2d 627, 628 (1985)). “Quantum meruit claims require a showing that both parties understood that services were rendered with the expectation of payment.” Id. (citing Bales v. Evans, 94 N.C. App. 179, 379 S.E.2d 698 (1989)).
Our Supreme Court recently summarized applicable principles of quantum meruit-.
Quantum meruit is a measure of recovery for the reasonable value of services rendered in order to prevent unjust enrichment. Potter v. Homestead Preservation Ass’n, 330 N.C. 569, 578, 412 S.E.2d 1, 7 (1992); see also Dan B. Dobbs, Dobbs Law of Remedies § 4.2(3) (2d ed. 1993). It operates as an equitable remedy based upon a quasi contract or a contract implied in law. Potter, 330 N.C. at 578, 412 S.E.2d at 7. “A quasi contract or a contract implied in law is not a contract.” Booe v. Shadrick, 322 N.C. 567, 570, 369 S.E.2d 554, 556 (1988). An implied contract is not based on an actual agreement, and quantum meruit is not an appropriate remedy when there is an actual agreement between the parties. Id. Only in the absence of an express agreement of the parties will courts impose a quasi contract or a contract implied in law in order to prevent an unjust enrichment. Id.
Whitfield, 348 N.C. at 42, 497 S.E.2d at 414-15 (emphasis supplied).
Plaintiffs’ complaint clearly stated that the term “plaintiff’ in the complaint would refer interchangeably to both the corporate plaintiff and Ben Johnson individually. Ben Johnson stated a valid claim for quantum meruit in his complaint. Johnson alleged that he rendered services to defendant, that defendant knowingly and voluntarily accepted the services rendered, and that the services were not gratuitous. The trial court, having heard the evidence, determined that Johnson had forecast sufficient evidence of this claim to survive defendant’s motion. I would affirm the trial court’s denial of the defendant’s motion for summary judgment in this regard. I cannot join the majority in holding that the denial was error because it was based on “an invalid contact.” Accordingly, I respectfully dissent.